

115 HRES 890 IH: Recognizing the National Association of Letter Carriers’ one-day food drive.
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 890IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Mr. Joyce of Ohio (for himself, Mrs. Beatty, Mr. Ryan of Ohio, and Ms. Kaptur) submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONRecognizing the National Association of Letter Carriers’ one-day food drive. 
Whereas the National Association of Letter Carriers (NALC) began their one-day food drive in 1992; Whereas for many years prior to 1992, a number of NALC branches collected food for the needy in the communities they served; 
Whereas in 1992, 10 cities were selected to explore a coordinated effort, and a pilot food drive was held in Columbus, Ohio, by Branch 78 of the NALC; Whereas the pilot food drive was so successful that the food drive was then expanded nationwide; 
Whereas a nationwide one-day food drive was organized for May 15, 1993, with the goal of having at least one NALC Branch participate in each of the 50 States; Whereas more than 220 NALC branches participated in the first national one-day food drive and set a one-day record for food collection in the United States by collecting more than 11,000,000 pounds of food; 
Whereas in 2017 the NALC collected over 75,000,000 pounds of food to help restock food banks, pantries, and shelters throughout the United States; Whereas 2017 marked the 14th consecutive year that the Nation’s largest one-day food drive collected more than 70,000,000 pounds of food; 
Whereas the NALC one-day food drive has collected more than 1,600,000,000 pounds of food since it began in 1993; and Whereas the NALC one-day food drive occurs on the second Saturday in May each year: Now, therefore, be it 
That the House of Representatives— (1)recognizes the National Association of Letter Carriers’ one-day food drive; and 
(2)honors the National Association of Letter Carriers for their distinguished community service and philanthropic efforts. 